DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(k) are required in this application because Figure 4 is already so small it is difficult to ascertain the structural details of the figure.  Ascertaining these details would be even more difficult, if not impossible, should Figure 4 be reduced in size to two-thirds in reproduction.  As such, the figure does not meet the standard of “The scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.”
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, particularly in Figures 3 & 4, makes it difficult to determine the structure of the claimed invention and preventing satisfactory reproduction characteristics.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
	
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, Line 11, the term “the outer portion” should read --an 
Claim 1, Line 15, the phrase “an outer portion that is spaced apart” should read -- the
Claim 1, Line 22, the phrase “fixes position of the at least one first spring arm” should read --fixes a position of the at least one first spring arm--
Claim 10, Line 2, the phrase “a shape of the at least one first spring arm” should read --the 
Claim 13, Line 2, the term “an outer circumferential surface” should read --the 
Claim 14, Line 2, the term “an inner circumferential surface” should read --the --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a discharge valve that is configured to open and close a side of the cylinder and that defines a compression space for a refrigerant with the piston based on the discharge valve closing the side of the cylinder”, in Lines 3-5.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the discharge valve is able to open a side of the cylinder which defines a compression space for a refrigerant with the piston.  The disclosed discharge valve 1121 is shown in instant application Figures 5A and 5B, where instant application Paragraph 0034 states “FIG. 5B is a cross-sectional view showing a state in which the discharge valve opens a cylinder according to an embodiment of the present disclosure.”  However, when viewing Figure 5B, the radially outer circumferential surface of discharge valve assembly 1121 is fully in contact with a radially inner circumferential surface of cylinder 120.  As such, no portion of the discharge valve end of the cylinder would be considered to be “open” by one of ordinary skill in the art.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation, “a discharge valve that is configured to open and close a side of the cylinder and that defines a compression space for a refrigerant with the piston based on the discharge valve closing the side of the cylinder”, in Lines 3-5, is indefinite.  The disclosed discharge valve 1121 is shown in instant application Figures 5A and 5B, where instant application Paragraph 0034 states “FIG. 5B is a cross-sectional view showing a state in which the discharge valve opens a cylinder according to an embodiment of the present disclosure.”  However, when viewing Figure 5B, the radially outer circumferential surface of discharge valve assembly 1121 is fully in contact with a radially inner circumferential surface of cylinder 120.  As such, no portion of the discharge valve end of the cylinder would be considered to be “open” by one of ordinary skill in the art.  Therefore, it is not clear how the discharge valve “opens” the compression space side of the cylinder, making the limitation indefinite.  For the purpose of examination, any discharge valve which provides an opening from the compression space will be considered to teach the limitation.
As to Claim 2, the limitation, “the at least one first spring arm includes a plurality of first spring arms that spirally extend from a plurality of first points at the central portion”, is indefinite.  The limitation can be read where each of the plurality of first spring arms extends from a plurality of first points at the central portion.  However, instant application Figures 6, 7, and 9 only show a single arm extending from a single point.  Therefore, it is not clear how the plurality of first spring arms extend from the central portion.  For the purpose of examination, the limitation will be interpreted as the at least one first spring arm includes a plurality of first spring arms, each first spring arm of the plurality of first spring arms spirally extend from a respective first point of a plurality of first points at the central portion.
As to Claim 4, the limitation, “the at least one first spring arm includes a plurality of first spring arms that spirally extend from at least three points at the central portion”, is indefinite.  The limitation can be read where each of the plurality of first spring arms extends from at least three first points at the central portion.  However, instant application Figures 6, 7, and 9 only show a single arm extending from a single point.  Therefore, it is not clear how the plurality of first spring arms extend from the central portion.  For the purpose of examination, the limitation will be interpreted as the at least one first spring arm includes a plurality of first spring arms, each first spring arm of the plurality of first spring arms spirally extend from a respective first point of three first points at the central portion.
As to Claim 6, the limitation, “the at least one second spring arm comprises a plurality of second spring arms that spirally extend from a plurality of second points at the outer portion”, is indefinite.  The limitation can be read where each of the plurality of second spring arms extends from a plurality of second points at the outer portion.  However, instant application Figures 6, 7, and 9 only show a single arm extending from a single point.  Therefore, it is not clear how the plurality of second spring arms extend from the outer portion.  For the purpose of examination, the limitation will be interpreted as the at least one second spring arm includes a plurality of 
As to Claim 11, the limitation, “the rubber damper covers a section in which the at least one first spring arm and the at least one second spring arm overlap with each other with respect to the axial direction of the cylinder”, is indefinite.  Although not explicitly defined as a section, Claim 5 defines an overlap between the first and second spring arms.  It is not clear if the “section” in Claim 11 is the same overlap as claimed in Claim 5, or if they are different overlap sections.  For the purpose of examination, the overlaps in Claims 5 and 11 will be considered the same overlap sections.
As to Claim 16, the limitation, “the at least one second spring arm is located on an outer side in the radial direction with respect to the central portion”, is indefinite.  Claim 1 defines an “outer portion” of the valve spring, of which the at least one second spring arm extends from.  It is not clear if the “outer portion”, of Claim 1, is the same structure as the “outer side”, of Claim 16, or if the two structures are different structures.  If they are the same structure, it is not clear why a different term was used to claim the same structure.  If they are different structures, the “outer side” requires a reference structure, since both terms --“outer” and “side”-- are relative terms of a larger structure.  As such, it is not clear what structure constitutes the “outer side”.  For the purpose of examination, the limitation will be interpreted where the “outer portion” and the “outer side” are the same structure, and the limitation is read as the at least one second spring arm is located in a radial direction with respect to the central portion on the outer portion.
As to Claim 18, the limitation, “the cylinder has a pipe shape”, is indefinite.  Applicant has not defined what constitutes a “pipe shape”, and pipes can be comprised of various features including circular cross sections, square cross sections, polygonal cross sections, straight lengths, tapered inner lengths, tapered outer lengths, no bends, multiple bends, threaded ends, etc.  Each of these listed features affects the overall shape of a pipe, which can vary greatly depending on the utilized features.  Therefore, it is not clear what constitutes a “pipe shape”, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘999 (KR20160010999 - see attached translation), in view of Kim ‘913 (U.S. PGPub 2017/0298913).
As to Claim 1, Kim ‘999 teaches a linear compressor (Figure 1) comprising: a cylinder (120) that receives (as shown in Figure 1) a piston (130) and that defines a movement path (linearly from left to right in Figure 1; Paragraph 0051) for the piston (130); a discharge valve (220) that is configured to open (Paragraph 0064) and close (Paragraph 0071) a side (left side, as shown in Figure 1) of the cylinder (120) and that defines (as shown in Figure 1) a compression space (P; Paragraph 0067) for a refrigerant (Paragraph 0064) with (as shown in Figure 1) the piston (130) based on the discharge valve (220) closing the side (left side, as shown in Figure 1) of the cylinder (120); a valve spring (230/250/240/270) configured to press (Paragraph 0064) the discharge valve (220) to close (Paragraph 0071) the side (left side, as shown in Figure 1) of the cylinder (120); and a spring support portion (260) configured to support (as shown in Figure 3) the valve spring (230/250/240/270), the spring support portion (260) including: an outer circumferential surface (see Figure 3 below; the surface shown in Figure 3 is an axially outer surface and can be considered circumferential since it is bounded by 

    PNG
    media_image1.png
    738
    767
    media_image1.png
    Greyscale

Kim Figure 3, Modified by Examiner


    PNG
    media_image2.png
    613
    797
    media_image2.png
    Greyscale

Kim Figure 9, Modified by Examiner

Kim is silent on the material damper 240 is made of so does not teach the damper is made of rubber.
Kim ‘913 describes a linear compressor and teaches a spring connection piece 620 attached to a similar spring as the springs described in Kim ‘999 made of rubber (Paragraph 0305).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the damper, as taught by Kim ‘999, of rubber, as taught by Kim ‘913, "to absorb vibration (Kim ‘913 Paragraph 0305)”.  The effect of vibration absorption will be to reduce noise.
As to Claim 2, Kim ‘999, as modified, teaches all the limitations of Claim 1, and continues to teach the at least one first spring arm (within Kim ‘999 230; see Kim ‘999 Figure 9 in Claim 1 rejection above) includes a plurality of first spring arms (See Kim ‘999 Figure 9 below) that spirally extend from a plurality of first points (See Kim ‘999 Figure 9 below) at the central portion (See Kim ‘999 Figure 9 below).


    PNG
    media_image3.png
    695
    790
    media_image3.png
    Greyscale

Kim Figure 9, Modified by Examiner

As to Claim 3, Kim ‘999, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the plurality of first points (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) are spaced equally from each other (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above).
As to Claim 4, Kim ‘999, as modified, teaches all the limitations of Claim 1, and continues to teach the at least one first spring arm includes a plurality of first spring arms (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) that spirally extend from (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) at least three points at the central portion (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above).
As to Claim 5, Kim ‘999, as modified, teaches all the limitations of Claims 1 & 4, and continues to teach the at least one second spring arm (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) overlaps at least partially with (see end of paragraph and Kim ‘999 Figure 9 below for clarification) the at least one first spring arm (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) with respect to the axial direction (lower right to upper left, as viewed in Kim ‘999 Figure 9) of the cylinder (Kim ‘999 120).  The annotated Kim ‘999 Figure 9 below shows three alignment lines, each of which are parallel to the cylinder axis.  Each of the three alignment lines shows how each of the spiral arms are aligned with each other.  When viewing the annotated figure below, one of ordinary skill in the art would conclude each of the second spring arms almost completely overlaps with a respective first spring arm, since the two springs are substantially similar and the arms start/end at substantially the same points in the respective springs.

    PNG
    media_image4.png
    778
    790
    media_image4.png
    Greyscale

Kim Figure 9, Modified by Examiner

As to Claim 6, Kim ‘999, as modified, teaches all the limitations of Claims 1, 4 & 5, and continues to teach the at least one second spring arm (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) comprises a plurality of second spring arms (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) that spirally extend from a plurality of second points at the outer portion (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above).
As to Claim 7, Kim ‘999, as modified, teaches all the limitations of Claims 1 & 4-6, and continues to teach the plurality of second points (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) are spaced equally from each other (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above).
As to Claim 8, Kim ‘999, as modified, teaches all the limitations of Claims 1 & 4-7, and continues to teach the plurality of second spring arms (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) are connected to each other (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) and define a circle in the outer portion (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above).
As to Claim 9, Kim ‘999, as modified, teaches all the limitations of Claims 1, 4 & 5, and continues to teach the at least one second spring arm (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) is disposed to overlap at least one-third of a length (see end of paragraph and Kim ‘999 Figure 9 in the Claim 5 rejection above for clarification) of the at least one first spring arm (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) that extends from (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) the central portion (as shown in Kim ‘999 Figure 9 in the Claim 3 rejection above).  The annotated Kim ‘999 Figure 9, in the Claim 5 rejection above, shows three alignment lines, each of which are parallel to the cylinder axis.  Each of the three alignment lines shows how each of the spiral arms are aligned with each other.  When viewing the annotated figure below, one of ordinary skill in the art would conclude each of the second spring arms almost completely overlaps with a respective first spring arm, since the two springs are substantially similar and the arms start/end at substantially the same points in the respective springs.  Since the second spring arms almost completely overlaps with a respective first spring arm, the second spring arms also overlap at least one-third of a length of a respective first spring arm

As to Claim 16, Kim ‘999, as modified, teaches all the limitations of Claim 1, and continues to teach the at least one second spring arm (as shown in Kim ‘999 Figure 9 in the Claim 2 rejection above) is located in a radial direction (up and down, as viewed in Kim ‘999 Figure 3) with respect to the central portion (see Kim ‘999 Figure 9 in Claim 1 rejection above) on the outer portion (see Kim ‘999 Figure 9 in Claim 1 rejection above).  See 112(b) rejection above for interpretation clarification.
As to Claim 17, Kim ‘999, as modified, teaches all the limitations of Claim 1, and continues to teach a thickness (see Kim ‘999 Figure 3 below) of the rubber damper (Kim ‘999 240) in the axial direction (left to right in Kim ‘999 Figure 3) is greater than (see Kim ‘999 Figure 3 below) a distance (see Kim ‘999 Figure 3 below) between the at least one first spring arm (within 230; as shown in Figure 9 in the Claim 1 rejection above) and the at least one second spring arm (within 270; as shown in Figure 9 in the Claim 1 rejection above) in the axial direction (left to right in Kim ‘999 Figure 3).  Kim ‘999 Figure 3 below shows the rubber damper thickness is greater than the distance between the first and second spring arms.

    PNG
    media_image5.png
    812
    767
    media_image5.png
    Greyscale

Kim Figure 3, Modified by Examiner

As to Claim 18, Kim ‘999, as modified, teaches all the limitations of Claim 1, and continues to teach the cylinder (Kim ‘999 120) has a pipe shape.  Kim ‘999 Figure 1 shows a hollow base shape extended lengthwise --left to right in Figure 1-- to create the cylinder, so can be considered to be a “pipe shape”.
As to Claim 19, Kim ‘999, as modified, teaches all the limitations of Claim 1, and continues to teach the spring support portion (Kim ‘999 260) has a ring shape.  Kim ‘999 Figure 9 shows Element 260 is circular shaped with a circular hole centered in the element, making Element 260 ring shaped.
As to Claim 20, Kim ‘999, as modified, teaches all the limitations of Claim 1, and continues to teach the spring support portion (Kim ‘999 260) provides a support point (see Kim ‘999 Figure 3 below) for the valve spring (Kim ‘999 230/250/240/270) to press the discharge valve (Kim ‘999 220) to close (see end of paragraph for clarification) the side (left side, as shown in Kim ‘999 Figure 1) of the cylinder (Kim ‘999 120).  As shown in Kim ‘999 Figure 11, when Kim ‘999 discharge valve 220 opens, the Kim ‘999 valve spring 230/250/240/270 central portion will move to the left while the outer portion, at the support point shown below, remains in essentially the same place.  This creates a support point, as shown below, limiting the opening of the valve and providing a means for a counter force to allow the valve spring to close the discharge valve.

    PNG
    media_image6.png
    690
    767
    media_image6.png
    Greyscale

Kim Figure 3, Modified by Examiner



Allowable Subject Matter
Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 10, the prior art of record teaches all the limitations of Claims 1 & 4-6, but does not teach “the rubber damper has a spiral shape that is disposed along a shape of the at least one first spring arm from the central portion”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 10.  The closest art of record is Kim ‘999 (KR20160010999 - see attached translation), as modified by Kim ‘913 (U.S. PGPub 2017/0298913) above.  However, Kim ‘999, as modified, describes a rubber damper with an annular body 241 and guides 243 that does not include any spiral shapes.  It would not be obvious to one of ordinary skill in the art to modify Kim ‘999, as modified, without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 10, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 11-12 depend on Claim 10, and would therefore also be found allowable.

	
As to Claim 13, the prior art of record teaches all the limitations of Claims 1 & 4-6, but does not teach “the spring support portion includes a recess at an outer circumferential surface of the spring support portion, wherein the recess is disposed to face the discharge cover and receives a rubber ring”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 13.  The closest art of record is Kim ‘999 (KR20160010999 - see attached translation), as modified by Kim ‘913 (U.S. PGPub 2017/0298913) above.  However, Kim ‘999, as modified, describes two outer circumferential surfaces of the spring support portion (Kim ‘999 260).  The first outer circumferential surface is a radial surface with respect to the cylinder (Kim ‘999 120) axis.  This surface does not make contact with any other surface, so one of ordinary skill in the art would not have any motivation to modify the surface in a manner described by the limitation without benefit of hindsight.  The second outer circumferential surface is an axial surface with respect to the cylinder (Kim ‘999 120) axis.  This surface contacts and faces the discharge cover (Kim ‘999 200).  However, it is not clear why a sealing surface would be required on the axial surface, so one of ordinary skill in the art would not have any motivation to modify the surface in 
Claims 14-15 depend on Claim 13, and would therefore also be found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blersch (2018/0306337) describes a multi leaf spring valve system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID N BRANDT/            Examiner, Art Unit 3746